Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12,2021 has been entered.
 
	The claims now contain the limitation that specific modes of resistance can be detected based on the volatile fatty acid profile.  This is different than the previous claimed invention.  There is no support for this amendment in the specification.  Please see the written description rejection below.  The invention is not enabled; please see the enablement rejection below.  The specification mentions that various modes of resistance can decrease sensitivity to an agent.  However, the specification does not provide support for distinguishing different modes of resistance based on differences in volatile fatty acid profiles detectable by calorimetric arrays.
	If the claim is further amended to what was claimed previously, the former rejection will be reintroduced.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,4,6-7,11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now states that a specific mode of resistance is determined by colorimetric sensor arrays that detect volatile fatty acids.    There is nothing in the specification that indicates how the various modes of resistance can be distinguished from one another by volatile fatty acids detection by the colorimetric sensor array.  Therefore, this rejection constitutes a new matter rejection.


s 1-2,4,6-7,11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not discuss how to distinguish the mode of resistance by analyzing volatile fatty acids.  


The factors to be considered in determining whether or not undue experimentation is required are summarized in re Wands 858 F. 2d 731, 8 USPQ2nd 1400 (Fed Cir. 1988). The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue,’ not ‘experimentation.’ " (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the relative skill of those in the art, (5) the predictability or unpredictability of the art, (6) the amount or direction or guidance presented, (7) the presence or absence of working examples, and (8) the quantity of 
Breadth of claims
The claims require culturing a sample containing a microorganism, exposing the culture medium containing a microorganism to a colorimetric sensor array that can detect volatile organic compounds, determining whether a microbe is resistant to a compound, 

Nature of the invention: 
The invention involves detecting volatile fatty acids present with a colorimetric array in order to determine a microbe’s mode of resistance to an agent.

State of the Prior Art:  
Although prior art references state that resistance and/or susceptibility of a microorganism to various agents can be determined by measuring volatile fatty acids, no prior art reference specifically states that the particular mode of resistance can be distinguished by measuring volatile fatty acids. 

Lim (US 20150099694) teaches that volatile fatty acids can be used in order to indicate resistance and/or susceptibility to an agent such as an antibiotic (Abstract, Paragraphs 1-16).  However, Lim does not teach a way for the colorimetric sensor array to distinguish between the modes of resistance by sensing differences in the volatile fatty acids (Abstract, Paragraphs 1-16).  

Amount of guidance provided/working examples


For example, paragraph 12 of the specification just states examples of modes of resistance that can be used by the microorganism to escape the harmful effects of an agent/antibiotic.  Paragraph 13 just states that the volatile fatty acids can be used to indicate whether an organism is susceptible or resistant.

Page 6 of the specification discusses determining the resistance or susceptibility of organism based on color change of the colorimeter.  There is no information that the mode of resistance can be detected based on the color change in the colorimeter.

There is nothing in the specification and/or working examples that illustrates how each mode of resistance can be successfully determined.   

Quantity of experimentation necessary
In order for this experiment to be valid, a person of ordinary skill in the art would need to be able to determine the mode of resistance using a colorimeter sensing array capable of detecting volatile fatty acids.  The calorimeter sensing array would need to correlate the volatile fatty acids detected with different modes of resistance.  There is no evidence in the specification and/or prior art that such technology has been developed.




Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657